 
 
I 
108th CONGRESS 2d Session 
H. R. 5101 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2004 
Mr. Meehan introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committees on the Judiciary, Standards of Official Conduct, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Rules of the House of Representatives to provide greater legislative input from the minority, to provide more time for Members to read legislation before its consideration, and to improve House oversight of the executive branch, to amend the Lobbying Disclosure Act of 1995 to improve lobbying disclosure, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Democracy in Congress Act of 2004.  
IReforming the House of Representatives 
101.Same-day consideration of Rules Committee reportsIn rule XIII of the Rules of the House of Representatives, clause 6(a) is amended by striking the same day and inserting the same calendar day or less than 17 hours after that. 
102.Maximum voting time 
(a)Electronic VotingIn rule XX of the Rules of the House of Representatives, the last sentence of clause 2(a) is amended by inserting and the maximum time shall be 30 minutes before the period.  
(b)Teller votesIn rule XX of the Rules of the House of Representatives, the last sentence of clause 4(a) is amended by inserting and the maximum time shall be 30 minutes before the period. 
(c)Postponing Record VotesIn rule XX of the Rules of the House of Representatives, clause 8(c) is amended by inserting and the maximum time is 30 minutes before the period. 
103.Restriction of late night votingRule XX of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
12.Except for a motion to adjourn, it shall not be in order to conduct a vote on any measure or matter after midnight or before 7 a.m. on any calendar day unless, on the previous calendar day, the House has approved such late night voting on such calendar day by an affirmative vote of two-thirds of those voting, a quorum being present.. 
104.Restrictive rule limitationClause 6 of rule XIII of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(h)It shall not be in order to consider any rule or order reported from the Committee on Rules providing for the consideration of any bill or resolution otherwise subject to amendment under House rules if that resolution limits the right of Members to offer germane amendments to such bill or resolution unless at least one amendment in the nature of a substitute and two additional amendments, if requested in writing by the minority leader, are allowed to be offered by the minority leader (or the minority leader’s designee) to such bill or resolution by such rule or order.. 
105.Two-thirds requirement for certain waivers under the Rules of the House 
(a)Two-thirds RequirementClause 6(c) of rule XIII of the Rules of the House of Representatives is amended by striking the period and inserting a semicolon at the end of subparagraph (2) and by adding at the end the following new subparagraph: 
 
(3)a rule or order which would waive the layover requirement of clause 8 of rule XXII concerning the availability of reports, would waive the three-day layover requirement or the three-day Internet availability requirement of clause 4(a)(1) of this rule or of clause 8(a)(1) of rule XXII, or would waive the scope requirement of the last sentence of clause 9 of rule XXII by a vote of less than two-thirds of the Members voting, a quorum being present.. 
(b)Conforming AmendmentClause 6(a) of rule XIII of the Rules of the House of Representatives is amended by striking subparagraph (2), by inserting or after the semicolon at the end of subparagraph (1), and by redesignating subparagraph (3) as subparagraph (2). 
106.Two-thirds requirement for availability of certain measures on the Internet 
(a)Committee ReportsClause 4(a)(1) of rule XIII of the Rules of the House of Representatives is amended by inserting and until the third such calendar day on which the underlying measure or matter has been made available by the Committee on Rules on its Internet site before the period. 
(b)Conference ReportsClause 8(a)(1)(A) of rule XXII of the Rules of the House of Representatives is amended by inserting and until the third such calendar day on which such conference report and joint explanatory statement have been made available by the standing committee of the House with subject matter jurisdiction over the underlying legislation on its Internet site before the semicolon. 
107.Committee on House AdministrationIn rule X of the Rules of the House of Representatives, clause 5(a) is amended by adding at the end the following new subparagraph: 
 
(5) 
(A)One-half of the members of the Committee on House Administration shall be from the majority party and one-half shall be from the minority party. 
(B)In the case of the Committee on House Administration, subpoenas may be authorized and issued as provided by clause 2(m) of rule XI, except that either the chairman or ranking minority party member of that committee may authorize and issue subpoenas under that clause.. 
108.Control of Committee on Government ReformIn rule X, clause 5(a) (as amended by section 107) is further amended by adding the following new subparagraph: 
 
(6)Notwithstanding the provisions of paragraph (c)(1), the majority of the membership, including the chairman, of the Committee on Government Reform, shall be composed of Members of a major political party other than the political party of which the President of the United States is a member.. 
109.Conference committee disclosure requirement 
(a)Clear Identification of New Material in Conference ReportsIn rule XXII, clause 7(e) is amended by adding at the end the following new sentence: The joint explanatory statement shall separately identify and explain each provision of the report which was not contained in the bill or resolution (or House or Senate amendment thereto, as applicable) for which the committee of conference was held, and, if possible, identify the Member who proposed such provision..  
(b)Sense of the Congress on Conference Committee ProtocolsIt is the sense of the Congress that— 
(1)conference committees should hold regular, formal meetings of all conferees; 
(2)all conferees should be given adequate notice of the time and place of all such meetings; and 
(3)all conferees should be afforded an opportunity to participate in full and complete debates of the matters that such conference committees may recommend to their respective Houses. 
110.Creation of bipartisan blue-ribbon Commission on House oversight 
(a)Establishment of CommissionThere is established a Commission to assess the extent to which the House of Representatives has upheld its constitutional responsibility to oversee the executive branch and suggest structural and procedural changes to improve the oversight processes. 
(b)Membership and Appointment 
(1)The Commission shall be composed of 10 members of whom 5 shall be appointed by the Speaker of the House and 5 by the minority leader of the House from among individuals who have significant knowledge or experience in the matters to be studied by the Commission. 
(2)Of the members appointed by the Speaker and by the minority leader, one appointed by each shall be a former member of the House of Representatives and one appointed by each shall be a former officer or employee of the executive branch. 
(3)A vacancy in the Commission shall be filled in the manner in which the original appointment was made. 
(4)Six members of the Commission shall constitute a quorum, but a lesser number may hold hearings. 
(5)The Commission shall have 2 co-chairs. One shall be designated by the Speaker and one by the minority leader from among the members of the Commission appointed by such individual. 
(6)The Commission shall meet at the call of the co-chairmen. 
(7)Each member of the Commission who is not an officer or employee of the Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. The members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(c)Director and StaffThe Director and staff of the Commission shall be appointed without regard to the civil service laws and regulations. The Director shall be compensated at the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code. The co-chairmen may fix the compensation of other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title, relating to classification of positions and General Schedule pay rates, except that the rate of pay for such personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.  
(d)PowersThe Commission may, for the purpose of carrying out this section, hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers appropriate. 
(e)ReportThe Commission shall transmit a final report to the House of Representatives not later than one year after the date of enactment of this Act. The final report shall contain a detailed report of the findings and conclusions of the Commission, together with its recommendations for such legislation as it considers appropriate. 
(f)TerminationThe Commission shall cease to exist 30 days after submitting its final report pursuant to subsection (e). 
IIReforming lobbying disclosure and conflict-of-interest provisions 
201.Extension of certain post-employment lobbying restrictions 
(a)Senior executive personnelSection 207(c)(1) of title 18, United States Code, is amended by striking within 1 year after and inserting within 3 years after. 
(b)Members of congressSection 207(e)(1) of such title is amended by adding at the end the following new subparagraph: 
 
(E) 
(i)Any person who is a Member of Congress and who, within 3 years after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any person who is a Member or an employee of a committee described in clause (ii) on behalf of any other person (except the United States) in connection with any matter on which such former Member of Congress seeks action by a Member, officer, or employee of that committee, in his or her official capacity, shall be punished as provided in section 216 of this title. 
(ii)A committee referred to in clause (i) is any committee of which the former Member of Congress was a Member within 1 year before leaving office.. 
202.Electronic filing of lobbying disclosure reports Section 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended by adding at the end the following new subsection: 
 
(d)Electronic filing requiredA report required to be filed under this section shall be filed in electronic form, in addition to any other form that may be required by the Secretary of the Senate or the Clerk of the House of Representatives.. 
203.Public database of lobbying disclosure information 
(a)Database requiredSection 6 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605) is amended— 
(1)in paragraph (7) by striking and at the end; 
(2)in paragraph (8) by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(9)maintain, and make available to the public over the Internet, without a fee or other access charge, in a searchable, sortable, and downloadable manner, an electronic database that— 
(A)includes the information contained in registrations and reports filed under this Act; 
(B)directly links the information it contains to the information disclosed in reports filed with the Federal Election Commission under section 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434); and 
(C)is searchable and sortable to the maximum extent practicable, including searchable and sortable by each of the categories of information described in section 4(b) or 5(b).. 
(b)Availability of reportsSection 6 of such Act is further amended in paragraph (4) by inserting before the semicolon at the end the following: and, in the case of a report filed in electronic form pursuant to section 5(d), shall make such report available for public inspection over the Internet not more than 48 hours after the report is so filed. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out paragraph (9) of section 6 of such Act, as added by subsection (a). 
204.Quarterly filing of lobbying disclosure reports 
(a)Quarterly filing requiredSection 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is further amended— 
(1)in subsection (a)— 
(A)by striking Semiannual and inserting Quarterly; 
(B)by striking the semiannual period and all that follows through July of each year and insert the quarterly period beginning on the first days of January, April, July, and October of each year; and 
(C)by striking such semiannual period and insert such quarterly period; and 
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking semiannual report and inserting quarterly report; 
(B)in paragraph (2), by striking semiannual filing period and inserting quarterly period; 
(C)in paragraph (3), by striking semiannual period and inserting quarterly period; and 
(D)in paragraph (4), by striking semiannual filing period and inserting quarterly period. 
(b)Conforming amendments 
(1)DefinitionSection 3 of such Act (2 U.S.C. 1602) is amended in paragraph (10) by striking six month period and inserting three-month period. 
(2)RegistrationSection 4 of such Act (2 U.S.C. 1603) is amended— 
(A)in subsection (a)(3)(A) by striking semiannual period and inserting quarterly period; and 
(B)in subsection (b)(3)(A) by striking semiannual period and inserting quarterly period. 
(3)EnforcementSection 6 of such Act (2 U.S.C. 1605) is amended in paragraph (6) by striking semiannual period and inserting quarterly period. 
(4)EstimatesSection 15 of such Act (2 U.S.C. 1610) is amended— 
(A)in subsection (a)(1) by striking semiannual period and inserting quarterly period; and 
(B)in subsection (b)(1) by striking semiannual period and inserting quarterly period. 
(5)Dollar amounts 
(A)Section 4 of such Act (2 U.S.C. 1603) is further amended— 
(i)in subsection (a)(3)(A)(i), by striking $5,000 and inserting $2,500; 
(ii)in subsection (a)(3)(A)(ii), by striking $20,000 and inserting $10,000; 
(iii)in subsection (b)(3)(A), by striking $10,000 and inserting $5,000; and 
(iv)in subsection (b)(4), by striking $10,000 and inserting $5,000. 
(B)Section 5 of such Act (2 U.S.C. 1604) is further amended— 
(i)in subsection (c)(1), by striking $10,000 and $20,000 and inserting $5,000 and $10,000, respectively; and 
(ii)in subsection (c)(2), by striking $10,000 both places such term appears and inserting $5,000. 
205.Disclosure of grassroots activities by paid lobbyists Section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended— 
(1)in paragraph (8) by adding at the end the following new subparagraph: 
 
(C)Grassroots activitiesNotwithstanding subparagraph (B), the term lobbying contact also includes a grassroots lobbying communication.; and 
(2)by adding at the end the following new paragraph: 
 
(17)Grassroots lobbying communicationThe term grassroots lobbying communication means an attempt to influence legislation or executive action through the use of mass communications (except mass communications through the Internet) directed to the general public and designed to encourage recipients to take specific action with respect to specific legislation or executive action, except that such term does not include any communications by an entity directed to its members, employees, officers, or shareholders. For purposes of this paragraph, a communication is designed to encourage a recipient if any of the following applies: 
(A)The communication states that the recipient should contact a legislator, or should contact an officer or employee of an executive agency. 
(B)The communication provides the address, phone number, and contact information of a legislator or of an officer or employee of an executive agency. 
(C)The communication provides a petition, tear-off postcard, or similar material for the recipient to send to a legislator or to an officer or employee of an executive agency. 
(D) 
(i)Subject to clause (ii), the communication specifically identifies an individual who— 
(I)is in a position to consider or vote on the legislation; 
(II)represents the recipient in Congress; or 
(III)is an officer or employee of the executive agency to which the legislation or executive action relates. 
(ii)A communication described in clause (i) is a grassroots lobbying communication only if it is a communication that cannot meet the full and fair exposition test as nonpartisan analysis, study, or research.. 
206.Identification of officials with whom lobbying contacts are made Section 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is further amended in subsection (b)(2)— 
(1)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; and 
(2)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)for each specific issue listed pursuant to subparagraph (A), a list identifying each covered executive branch official and each Member of Congress with whom a lobbyist employed by the registrant engaged in a lobbying contact with respect to that issue;. 
207.Disclosure of lobbying activities by certain coalitions and associations 
(a)In generalParagraph (2) of section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended to read as follows: 
 
(2)Client 
(A)In generalThe term client means any person or entity that employs or retains another person for financial or other compensation to conduct lobbying activities on behalf of that person or entity. A person or entity whose employees act as lobbyists on its own behalf is both a client and an employer of such employees. 
(B)Treatment of coalitions and associations 
(i)In generalExcept as provided in clauses (ii) and (iii), in the case of a coalition or association that employs or retains other persons to conduct lobbying activities, each of the individual members of the coalition or association (and not the coalition or association) is the client. For purposes of section 4(a)(3), the preceding sentence shall not apply, and only the coalition or association shall be treated as the client. 
(ii)Exception for certain tax-exempt associationsIn case of an association— 
(I)which is described in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, or 
(II)which is described in any other paragraph of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code and which has substantial exempt activities other than lobbying with respect to the specific issue for which it engaged the person filing the registration statement under section 4,the association (and not its members) shall be treated as the client. 
(iii)Exception for certain members 
(I)In generalInformation on a member of a coalition or association need not be included in any registration under section 4 if the amount reasonably expected to be contributed by such member toward the activities of the coalition or association of influencing legislation is less than $500 per any quarterly period. 
(II)ExceptionSubclause (I) shall not apply with respect to any member who unexpectedly makes aggregate contributions of more than $500 in any quarterly period, and the date the aggregate of such contributions first exceeds $500 in such period shall be treated as the date of first employment or retention to make a lobbying contact for purposes of section 4. 
(iv)Look-through rulesIn the case of a coalition or association which is treated as a client under the first sentence of clause (i)— 
(I)such coalition or association shall be treated as employing or retaining other persons to conduct lobbying activities for purposes of determining whether any individual member thereof is treated as a client under clause (i), and 
(II)information on such coalition or association need not be included in any registration under section 4 of the coalition or association with respect to which it is treated as a client under clause (i).. 
(b)Effective date 
(1)In generalThe amendments made by this section shall apply to— 
(A)coalitions and associations listed on registration statements filed under section 4 of the Lobbying Disclosure Act of 1995 after the date of the enactment of this Act, and 
(B)coalitions and associations for whom any lobbying contact is made after the date of the enactment of this Act. 
(2)Special ruleIn the case of any coalition or association to which the amendments made by this Act apply by reason of paragraph (1)(B), the person required by such section 4 to file a registration statement with respect to such coalition or association shall file a new registration statement within 30 days after the date of the enactment of this section. 
208.Reform of waiver process for acts affecting a personal financial interest Section 208 of title 18, United States Code, is amended— 
(1)in subsection (b)(1)— 
(A)by inserting after the Government official responsible for appointment to his or her position the following: and the Office of Government Ethics; and 
(B)by striking a written determination made by such official and inserting a written determination made by the Office of Government Ethics, after consultation with such official,; and 
(2)in subsection (b)(3), by striking the official responsible for the employee’s appointment, after review of and inserting the Office of Government Ethics, after consultation with the official responsible for the employee’s appointment and after review of; and 
(3)in subsection (d)(1)— 
(A)by striking Upon request and all that follows through Ethics in Government Act of 1978. and inserting In each case in which the Office of Government Ethics makes a determination granting an exemption under subsection (b)(1) or (b)(3) to a person, the Office shall, not later than 3 business days after making such determination, make available to the public pursuant to the procedures set forth in section 105 of the Ethics in Government Act of 1978, and publish in the Federal Register, such determination and the materials submitted by such person in requesting such exemption.; and 
(B)strike the agency may withhold and insert the Office of Government Ethics may withhold. 
209.Public Disclosure by Members of Congress of Employment Negotiations 
(a)House of RepresentativesThe Code of Official Conduct set forth in rule XXIII of the Rules of the House of Representatives is amended by redesignating clause 14 as clause 15 and by inserting after clause 13 the following new clause: 
 
14. A Member, Delegate, or Resident Commissioner shall publicly disclose the fact that he or she is negotiating or has any arrangement concerning prospective employment if a conflict of interest or the appearance of a conflict of interest may exist.. 
(b)Senate[Text to be supplied by the Senate]. 
 
